Citation Nr: 1235494	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for brain tumor.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sexual dysfunction.

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for reflux esophagitis and mild gastritis.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for anxiety with depression.

6.  Entitlement to service connection for sexual dysfunction.

7.  Entitlement to service connection for reflux esophagitis and mild gastritis.

8.  Entitlement to service connection for anxiety with depression.

9.  Entitlement to service connection for respiratory disability, claimed as bronchitis and asthma.  

10.  Entitlement to service connection for an immune disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1988 to May 1988, and on active duty from September 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.

A review of the Veteran's Virtual VA electronic claims file does not reveal any additional medical evidence, but the file does include a July 2011 RO rating decision pertinent to the Veteran's claim for service connection for anxiety with depression.  This matter is discussed in greater detail in the Remand portion of the decision below.

The issues of entitlement to service connection for sexual dysfunction, reflux esophagitis and mild gastritis, anxiety with depression, and respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied the Veteran's claims for service connection for brain tumor and degenerative disc disease of the lumbar spine; although notified of the denials in a letter that same month, the Veteran did not initiate an appeal.

2.  No new evidence associated with the claims file since the May 2002 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for brain tumor or degenerative disc disease of the lumbar spine, or raises a reasonable possibility of substantiating the claims.

3.  In a September 1999 rating decision, the RO denied the Veteran's claim for service connection for sexual dysfunction; although notified of the denials in a letter that same month, the Veteran did not initiate an appeal.

4.  Additional evidence associated with the claims file since the September 1999 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for sexual dysfunction, and raises a reasonable possibility of substantiating the claim.

5.  In a May 2002 rating decision the RO denied the Veteran's request to reopen the claims for service connection for reflux esophagitis and mild gastritis and anxiety with depression; although notified of the denials in a letter that same month, the Veteran did not initiate an appeal.

6.  Additional evidence associated with the claims file since the May 2002 rating decision is not cumulative and redundant of evidence of record at the time of the prior denials, relates to unestablished facts necessary to substantiate the claims for service connection for reflux esophagitis and mild gastritis and anxiety with depression, and raises a reasonable possibility of substantiating the claims.

7.  The Veteran does not currently have, nor had at any point pertinent to the claim, an immune disorder or disorder manifested by chronic immune problems.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision in which the RO denied service connection for brain tumor and degenerative disc disease of the lumbar spine is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As new and material evidence has not been received, the criteria for reopening the claims for service connection for brain tumor and degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The September 1999 rating decision in which the RO denied service connection for sexual dysfunction is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  As pertinent evidence received since the RO's September 1999 denial is new and material, the criteria for reopening the claim for service connection for sexual dysfunction are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The May 2002 rating decision in which the RO denied the Veteran's request to reopen the claims for service connection for reflux esophagitis and mild gastritis and anxiety with depression is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

6.  As pertinent evidence received since the RO's May 2002 denial is new and material, the criteria for reopening the claims for service connection for reflux esophagitis and mild gastritis and anxiety with depression are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The criteria for service connection for a disorder manifested by infections or an immune disorder, to include as secondary to in-service exposure to Agent Orange or as secondary to service connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

At the outset, the Board notes that, given the favorable disposition of the requests to reopen the claims for service connection for sexual dysfunction, reflux esophagitis and mild gastritis, and anxiety with depression, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

As for the remaining claims herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2007 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the requests to reopen his claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claims.  Consistent with Kent, the April 2007 letter also explained what constituted new and material evidence to reopen the claims for service connection for brain tumor and degenerative disc disease of the lumbar spine.  The April 2007 letter also provided general information concerning VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service personnel records, VA and private treatment records, and the report of an October 2007 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with the claims herein decided is warranted.  The Veteran's service treatment records from his periods of active service have not been obtained.  The record reflects that the RO contacted the Veteran's Army National Guard unit and the State Adjutant, and the National Personnel Records Center to obtain these records, but no records were found.  The Veteran has been apprised of this situation and asked to submit any records he has in his possession.  The Board finds that VA's duty to assist in obtaining these records has been fulfilled, and that no further RO action in this regard is required.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Claims to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, rating decisions and Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A.  Brain Tumor

The Veteran's claim for service connection for brain tumor was originally denied in a May 2002 rating decision, wherein the RO determined that while the Veteran had a current diagnosis of pituitary adenoma, there was no objective evidence of a chronic disabling brain tumor being incurred or aggravated in service.  

While there were no service treatment records available at the time of this decision, the record contained reports from the Mountain City Memorial Hospital dated in September 1993, records form private physician Dr. B dated from 1994 to 1998, VA outpatient treatment reports dated in 2000 and 2001, including a November 2001 report reflecting treatment for chronic headaches with an onset one to two months prior as well as a pituitary adenoma, reports from Dr. S., and treatment reports from Watauga Orthopedics dates from February 2000 to December 2001.  

In denying the claims for service connection in May 2002, the RO noted there was no evidence that the Veteran's pituitary adenoma was incurred in or caused or aggravated by service.  Although notified of the denial in a letter that same month, the Veteran did not initiate an appeal of the May 2002 RO decision.  See 38 C.F.R. § 20.200.  The RO's May 2002 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran filed to reopen the claim for service connection for a brain tumor in December 2006.

Pertinent evidence added to the claims file since the May 2002 rating decision include statements from the Veteran fellow soldiers from Saudi Arabia and Kuwait indicating that the Veteran's health in general had declined since his return from service, further VA outpatient treatment records, an October 2007 VA Gulf War examination, records from Vanderbilt University Medical Center oncology, and various statements from the Veteran.

During the October 2007 VA examination, the examiner noted an onset of prolactinoma in 2001.  The Veteran reported that the initial manifestations of the disability included headaches and blurred vision.  Though the pituitary tumor was removed, his prolactin levels were still elevated.  A diagnosis of prolactinoma, status post pituitary surgery, was indicated.  

Records from the Vanderbilt University Medical Center reflect that the Veteran was initially seen in 1999 with symptoms of severe headaches and visual problems.  It was noted that the Veteran had recent returned from Operation Desert Storm.  He was medically managed from 1999 to 2002, and then underwent a sublabial transnasal transphenoidal hypophysectomy in March 2002 and a subtotal resection of the tumor was performed.  The Veteran experienced continued complaints related to the disability.  These treatment records reflect that the Veteran underwent radiation therapy again in February 2008.  

VA outpatient treatment records reflect dated through 2009 that the Veteran underwent partial removal of the pituitary adenoma, but suffered from recurrence of the disability.

In various written statements, the Veteran has expressed that his overall health has declined since his return from the Persian Gulf, though he has not advanced any specific contentions with regard to the claimed brain tumor. 

As the above-described medical evidence had not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record, it is "new." However, this evidence is not "material" for purposes of reopening the claim for service connection for a brain tumor. While noting diagnoses and treatment of the disability, none of this evidence includes any medical opinion or comment indicating that this disability was incurred service or are otherwise medically-related to service.  As such, the newly-received medical evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a brain tumor-here, a medical nexus to service-or raise a reasonable possibility of substantiating the claim.

The Board acknowledges the comment to the effect that the Veteran had "recently returned" from the Persian Gulf at the time he was first seen for treatment in 1999.  However, the Board points out that the initial onset of symptoms in 1999 was nearly 8 years after the Veteran's discharge from active duty service in support of Operation Desert Shield/Storm.  Nevertheless, the treating physician did not indicate that the Veteran's pituitary adenoma was incurred in service or as a result of service in the Persian Gulf.  Thus, this mere notation of Persian Gulf service, without additional comment, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a brain tumor or raise a reasonable possibility of substantiating the claim.

As for the lay statements provided by the Veteran and by his representative, on his behalf, the Board notes that the assertions reflected therein appear to reiterate assertions previously made in connection with the Veteran's previous claim for service connection.  Even if new, however, the Board points out that, as laypersons without the appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether the Veteran's pituitary adenoma is related service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a brain tumor are not met, and that the RO's March 2002 denial of the claim for service connection remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Degenerative Disc Disease of the Lumbar Spine

The Veteran's claim for service connection for degenerative disc disease of the lumbar spine was originally denied in a May 2002 rating decision, wherein the RO determined that while the Veteran had a current diagnosis of degenerative disc disease, there was no objective evidence of this disability being incurred or aggravated in service.  

While there were no service treatment records available at the time of this decision, the record contained reports from the Mountain City Memorial Hospital dated in September 1993, records from private physician Dr. B., dated from 1994 to 1998, VA outpatient treatment reports dated in 2000 and 2001, reports from Dr. S., and treatment reports from Watauga Orthopedics dates from February 2000 to December 2001.  

These records contain no complaint related to the back until a November 2000 report from Watauga Orthopedics.  At that time, the Veteran reported that he had some back and left leg pain following an injury in November 2004 while working for a construction company.  He stated that he did not have any previous history of back problems.  A MRI report notes evidence of some early degenerative disc disease at L5-S1 with mild midline disc bulging.  Diagnoses of lumbar strain, degenerative disc disease L5-S1 and pain magnification behavior were indicated. In January 2001, the Veteran reinjured his back when he fell off of his front porch.

In denying the claim for service connection in May 2002, the RO noted there was no evidence that the Veteran's degenerative disc disease of the lumbar spine was incurred in or caused or aggravated by service.  Although notified of the denial in a letter that same month, the Veteran did not initiate an appeal of the May 2002 RO decision.  See 38 C.F.R. § 20.200.  The RO's May 2002 denial of the claims is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran filed to reopen the claim for service connection for degenerative disc disease of the lumbar spine in December 2006.

Pertinent evidence added to the claims file since the May 2002 rating decision include statements from the Veteran fellow soldiers from his Persian Gulf service indicating that the Veteran's health in general had declined since his return from service-though not specifically mentioning the Veteran's lumbar spine, VA outpatient treatment records dated through 2009, an October 2007 VA Gulf War examination, and additional statements from the Veteran.

Continued VA outpatient treatment records reflect occasional complaints of low back pain.  In April 2007, the Veteran indicated that he noticed a bump in the small of his back after he fell off of a ladder.  An August 2007 report notes that the Veteran hurt his back when he fell backwards and landed on his back across the edge of a tub. An impression of back contusion was indicated.

The October 2007 VA Gulf War examination report reflects an onset of degenerative disc disease in 2001.  The examiner noted that the November 2001 MRI report indicated degenerative disc disease at L5-S1 with mild midline bulge.  After a physical examination, the examiner diagnosed degenerative disc disease.  

In various written statements, the Veteran has expressed that his overall health has declined since his return from the Persian Gulf, though he has not advanced any specific contentions with regard to the claimed lumbar spine disability. 

As the above-described medical evidence had not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record, it is "new." However, this evidence is not "material" for purposes of reopening the claim for service connection for degenerative disc disease. While noting diagnoses and treatment of the disability, none of this evidence includes any medical opinion or comment indicating that this disability was incurred service or are otherwise medically-related to service.  As such, the newly-received medical evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for degenerative disc disease of the lumbar spine-here, a medical nexus to service-or raise a reasonable possibility of substantiating the claim.

As for the lay statements provided by the Veteran and by his representative, on his behalf, the Board notes that the assertions reflected therein appear to reiterate assertions previously made in connection with the Veteran's previous claim for service connection.  Even if new, however, the Board points out that, as laypersons without the appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether the Veteran's degenerative disc disease is related service.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186.  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson, 11 Vet. App. at 374; Moray, 5 Vet. App. at 214.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for degenerative disc disease are not met, and that the RO's March 2002 denial of the claim for service connection remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni, 5 Vet. App. at 467 (1993).

C.  Sexual Dysfunction

The RO originally denied the Veteran's claim for service connection for sexual dysfunction in a September 1999 rating decision.  

While there were no service treatment records available at the time of this decision, the record contained reports from the Mountain City Memorial Hospital dated in September 1993, and records from private physician Dr. B. dated from 1994 to 1998.

In denying the claim for service connection in September 1999, the RO noted there was no objective evidence that showed any complaint, treatment, or diagnosis of sexual dysfunction.  Although notified of the denial in a letter that same month, the Veteran did not initiate an appeal of the September 1999 RO decision.  See 38 C.F.R. § 20.200.  The RO's September 1999 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran filed to reopen the claim for service connection for sexual dysfunction in December 2006.

Pertinent evidence added to the claims file since the September 1999 rating decision include VA outpatient treatment records dated from 1999 through 2009 specifically referencing the Veteran's erectile dysfunction.  An August 2007 notation notes that the Veteran had erectile dysfunction due to his general medical condition.  

A February 2004 private medical report also notes a diagnosis of erectile dysfunction and indicated that the Veteran was prescribed Viagra.  

In a September 2007, the Veteran reported that he had difficulties getting and maintaining an erection since his return from Operation Desert Shield/Storm.

Also added to the claims file since the September 1999 rating decision is the report of an October 2007 VA examination, which notes the Veteran's report of erectile dysfunction with an onset in 1991.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the September 1999 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that confirms diagnoses of current erectile dysfunction-and the lay and medical evidence addresses a potential relationship between his erectile dysfunction and service or to service-connected disability.   Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for sexual dysfunction, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for sexual dysfunction are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

D.  Reflux Esophagitis with Gastritis

The RO originally denied the Veteran's claim for service connection for reflux esophagitis and mild gastritis with gastric retention in a September 1999 rating decision, finding that while there was evidence of current diagnosis of the claimed disability, there was no objective medical evidence indicating that the disability was incurred in, caused by, or otherwise aggravated in service.  The RO denied the Veteran's petition to reopen the claim for service connection in a May 2002 rating decision, finding that new and material evidence had not been received.

While there were no service treatment records available at the time of this decision, the record contained reports from the Mountain City Memorial Hospital dated in September 1993, records from private physician Dr. B dated from 1994 to 1998, VA outpatient treatment reports dated in 2000 and 2001, reports from Dr. S., and treatment reports from Watauga Orthopedics dates from February 2000 to December 2001.  

The RO noted that while this evidence reflected gastrointestinal symptoms as early as 1993, there was no medical evidence that this disability was incurred in or aggravated by his active duty service.  Although notified of the denial in a letter that same month, the Veteran did not initiate an appeal of the May 2002 RO decision.  See 38 C.F.R. § 20.200.  The RO's May 2002 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran filed to reopen the claim for service connection for reflux esophagitis with mild gastritis in December 2006.

Pertinent evidence added to the claims file since the May 2002 rating decision includes various statements from the Veteran's fellow soldiers indicated that the Veteran had problems with his nerves and his stomach during his service in Operation Desert Storm.  

Also added to the claims file is the report of an October 2007 VA Gulf War examination report.  The Veteran reported that his symptoms of reflux first manifest in service in 1991.  He noted that he was diagnosed with esophagitis only 3 years later in 1994.  

In various written statements, the Veteran has reported that he has experienced continuous stomach problems and reflux since its onset during his service during the Persian Gulf War.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the May 2002 final denial of the claim to reopen the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that confirms diagnoses of reflux esophagitis and mild gastritis -and the lay and medical evidence, particularly with regard to the Veteran's material statements as to the onset and continuous nature of his symptoms-addresses a potential relationship between this disability and his service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for reflux esophagitis and gastritis, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for reflux esophagitis and mild gastritis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

E.  Anxiety Disorder 

The Veteran's claim for service connection for anxiety disorder with depression was originally denied in a September 1999 rating decision, finding that there was no evidence documenting any complaint, treatment, or diagnosis of anxiety.  The RO denied the Veteran's petition to reopen the claim for service connection in a May 2002 rating decision, finding that new and material evidence had not been received.  The RO noted that while the newly submitted evidence reflected treatment for depression, there was no evidence linking this disability to service.

While there were no service treatment records available at the time of this decision, the record contained reports from the Mountain City Memorial Hospital dated in September 1993, records from private physician Dr. B dated from 1994 to 1998, VA outpatient treatment reports dated in 2000 and 2001, reports from Dr. S., and treatment reports from Watauga Orthopedics dates from February 2000 to December 2001.  The VA outpatient treatment records specifically indicate treatment for depression and generalized anxiety disorder.

Additional pertinent evidence added to the claims file since the May 2002 rating decision includes various statements from the Veteran's fellow soldiers indicating that they observed the Veteran's difficulties with his nerves during his service in the Persian Gulf.  

Also added to the record are continued VA outpatient treatment records documenting the Veteran's psychiatric complaints and treatment.  These records also reflect that the Veteran related his psychiatric difficulties to his in-service experiences.  For example, in September 2007, the Veteran reported that he experienced nightmares 2 to 3 times per week of reliving his time in the Persian Gulf, where he saw a lot of dead bodies and witnessed Iraqi deaths.  In October 2008, the Veteran reported that he was having a "real bad time" dealing with his time in Operation Desert Storm.  He experienced flashbacks, poor sleep, and nightmares.  

In addition, the Veteran's Virtual VA electronic claims file reflects that he was afforded a VA psychiatric examination in March 2009, and that the RO granted service connection for another psychiatric disability-posttraumatic stress disorder (PTSD) in a July 2011 rating decision.

In various written statements, the Veteran has continued to express psychiatric difficulties since his discharge from active duty service.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the May 2002 final denial of the claim to reopen the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that confirms diagnoses of anxiety and depression as well as PTSD and addresses a potential relationship between this disability and his service, particularly in light of the RO's grant of service connection for another psychiatric disability.   Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for anxiety with depression, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for anxiety with depression are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection for an Immune Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the Veteran's service treatment records are not available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with these heightened duties in mind.

Considering the record in light of the above-noted legal authority, the Board finds that service connection for an immune disorder is not warranted.

While the Veteran's service treatment records are unavailable, the Veteran's post-service medical records, to include various private treatment records and VA treatment records, do not reflect diagnosis or treatment of any immune disorder or indicate that the Veteran has ever complained of or been treated for any type of immune disorder, such as lupus, Lyme disease, or rheumatic fever.

On VA examination in October 2007, the Veteran reported that, after removal of the pituitary, he easily caught colds or bronchitis.  He stated that he was treated with antibiotics for bronchitis and that he had been treated on an emergency basis twice for breathing problems.  After a complete physical examination and diagnostic tests, the examiner found no evidence of an immune problem or diagnosis.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, even if the Board were to accept the Veteran's contentions as to immune disorder since service or since the removal of the pituitary, the claim for service connection cannot be granted as the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met.

Regarding any direct assertions by the Veteran and/or his representative that he has a current immune disorder that is medically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical diagnosis of the disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

As regards the Veteran's contention that his immune problems are manifested by breathing difficulties and chronic bronchitis, the Board notes that these symptoms are considered in the Veteran's claim for service connection for respiratory disability, which is discussed in greater detail in the Remand portion of this decision.

For all the foregoing reasons, the Board finds that the claim for service connection for an immune disorder, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for brain tumor has not been received, the appeal is denied.

As new and material evidence to reopen the claim for service connection for degenerative disc disease has not been received, the appeal is denied.

As new and material evidence has been received, the request to reopen the claim for service connection for sexual dysfunction is granted.

As new and material evidence has been received, the request to reopen the claim for service connection for reflux esophagitis and mild gastritis is granted.

As new and material evidence has been received, the request to reopen the claim for service connection for anxiety with depression is granted

Service connection for an immune disorder is denied.


REMAND

After review of the Veteran's claims file, the Board finds that further RO action on the remaining claims on appeal is warranted.

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

With respect to the claims for service connection for reflux esophagitis and mild gastritis, in various written statements, the Veteran has alleged that he began have gastrointestinal symptoms in service.  Various written statements from the Veteran's fellow soldiers reflect their observations of the Veteran's stomach problems beginning during his service in the Persian Gulf.

The Board notes that the record reflects that the Veteran was seen for gastrointestinal complaints as early as 1993.  A diagnosis of reflux esophagitis with mild gastritis and gastric retention was noted in October 1993.  Additional private and VA treatment records reflect continued diagnosis and treatment of the disability.

With respect to the claim for service connection for respiratory disability the Veteran likewise asserts that this disability originated during service.  He believes that this exposure to oil fires, smoke, and fumes in service in Saudi Arabia and Kuwait led to the development of breathing difficulties.  The Veteran has submitted statements from fellow soldiers noting that the Veteran has had respiratory problems since service.

Post-service treatment records reflect treatment for acute bronchitis beginning in May 2003.  A May 2006 VA outpatient treatment report notes that the Veteran reportedly experienced recurrent episodes of asthmatic bronchitis since his discharge from service. On VA examination in October 2007, the Veteran reported initial manifestation of respiratory symptoms in service in Saudi Arabia after his based was hit with 2 scud missiles and he had to put on gear and go to a bunker.  He reported that he experienced shortness of breath, tightness, and burning in his chest.  He indicated that he had experienced bronchitis 4 times per year since service.  A diagnosis of chronic bronchitis was assigned.

Regarding the Veteran's contentions as to continuous gastrointestinal and respiratory symptomatology since service, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

Given the absence of the Veteran's service treatment records, the evidence of record establishing current diagnoses of the claimed disabilities, evidence suggestive of onset of the disabilities within a few years of the Veteran's discharge from service, and the Veteran's competent contentions to the effect that he began experiencing symptoms of these disabilities in service and continuously since service, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As for the Veteran's claim for service connection for sexual dysfunction, the record reflects that the Veteran's has been diagnosed with and treated for erectile dysfunction due to the Veteran's general medical condition.  In addition to the above-noted legal authority, the Board notes that a disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Given that the Veteran's claimed erectile dysfunction may potentially be caused by or otherwise related to a service-connected disability, the Board likewise believes that a medical opinion on the etiology of the Veteran's erectile dysfunction-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim for service connection for anxiety and depression, the Board notes that a review of the Veteran's Virtual VA claims file reflects the RO granted service connection for another psychiatric disability-PTSD-in a July 2011 rating decision.  A 50 percent rating was assigned for the disability, effective August 5, 2009.  The rating decision reflects that the RO based this rating on the report of a March 2011 VA psychiatric examination; however, a report of this examination is not contained in the Veteran's physical claims file or electronic claims file.  Given that this new evidence and the award of service connection is pertinent to the Veteran's current claim for other psychiatric disability, the Board must remand this issue to the RO for its due consideration as to how the grant of the PTSD affects the claims of anxiety with depression, given application of the rating criteria.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disabilities, to include any additional treatment records from the Nashville VA Medical Center.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo examination(s) by a qualified examiner.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify whether the Veteran has current gastrointestinal or respiratory disability.  Then, with respect to each diagnosed disability examiner is asked to address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's disorders has its onset in service, or is otherwise medically related to service, to include as due to exposure to environmental hazards during his service in the Persian Gulf such as oil fires and smoke.

In providing the requested opinions, the examiner is asked to address the Veteran's contentions of chronic gastrointestinal and respiratory symptomatology during and since service.  The examiner is also asked to specifically consider and address private medical records indicating that the Veteran has been diagnosed with bronchitis and with reflux esophagitis and mild gastritis since 1993.  

3.  An examination of genitourinary symptoms should also be conducted.  The examiner should also provide an opinion as to the etiology of the Veteran's erectile dysfunction, to include whether it is at least as likely as not (50 percent probability or greater) that his erectile dysfunction 1) had its onset in or is otherwise related to service; or 2) is caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by any service-connected disability or any medication taken for such disability, to specifically include PTSD.  The examiner is asked to comment on VA treatment records reflecting diagnosis of erectile dysfunction due to general medical condition and indicate if any disability in particular caused or aggravated the Veteran's erectile dysfunction.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

4.  Then, the RO/AMC should readjudicate the Veteran's claims.  The RO/AMC is specifically asked to address the issue of entitlement to service connection for anxiety and depression in light of the grant of service connection for PTSD.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


